DORMAN, Chief Judge:
The appellant was convicted by a general court-martial of a conspiracy to steal, two specifications each of making a false official statement and larceny, and single specifications of graft and using cocaine. The appellant’s offenses violated Articles 81, 107, 112a, 121, and 134, Uniform Code of Military Justice, 10 U.S.C. §§ 881, 907, 912a, 921, and 934. The military judge imposed, and the convening authority (CA) approved, a sentence that included confinement for 12 months, forfeiture of $400.00 pay per month for 12 months, reduction to pay grade E-l, and a bad-conduct discharge. In taking action, the CA complied with the terms of the pretrial agreement and suspended that portion of the approved confinement in excess of 10 months for a period of one year from the date of his action.
The appellant has assigned a single assignment of error. It reads:
APPELLANT WAS PREJUDICED BY THE GROSSLY NEGLIGENT POST-TRIAL PROCESSING OF HIS CASE IN THAT: (1) THE RECORD OF TRIAL WAS NOT AUTHENTICATED UNTIL NINE MONTHS AFTER THE TRIAL AND AFTER APPELLANT WAS RELEASED FROM CONFINEMENT AT THE END OF HIS SENTENCE; AND (2) THE STAFF JUDGE ADVOCATE DID NOT PREPARE HIS RECOMMENDATION UNTIL ALMOST EIGHT MONTHS LATER AFTER APPELLANT WAS RELEASED FROM CONFINEMENT, WHERE APPELLANT HAD SUBMITTED A TIMELY CLEMENCY PETITION REQUESTING CLEMENCY IN THE FORM OF EARLY RELEASE FROM CONFINEMENT.
Appellant’s Brief of 25 Mar 2003 at 3. Although not assigned as error, we have also determined that an issue of prior punishment is also present in this case.
We have carefully reviewed the record of trial, the appellant’s assignment of error, the Government’s response, and all the supplemental pleadings of both the appellant and the Government. We have also considered the excellent oral arguments presented by the appellate counsel, in Rickover Hall at the United States Naval Academy, on 24 February 2004. We conclude that there is merit in the appellant’s assignment of error, and that the appellant is also entitled to credit for prior punishment. We will take corrective action. Following that corrective action, we conclude that the findings and sentence are correct in law and fact and that no error remains that is materially prejudicial to the substantial rights of the appellant. Arts. 59(a) and 66(e), UCMJ, 10 U.S.C. §§ 859(a) and 866(c).
Facts
On 19 October 1999, the appellant was awarded nonjudicial punishment (NJP) for violations of Articles 81, 92, and 121, UCMJ, 10 USC §§ 881, 892, and 921, that occurred on or about 30 July 1999. These offenses concerned the appellant’s fraud involving his entitlement to his basic allowance for quarters. Of the punishment awarded at the NJP, only a one-grade reduction in rank was executed. On 25 July 2000, the appellant was tried by the general court-martial now before us for review and convicted of several of the same offenses for which he had received NJP.1
*684On 6 January 2001, the appellant submitted a clemency request, addressed to the CA and sent via the staff judge advocate (SJA). This request sought a 2-month reduction in the sentence to confinement. In this request, the appellant also mentioned that his family had not received the $300.00 per month he had expected they would receive, and he alleged that he was being harmed by the failure of the Government to provide him with a copy of the record of trial. In his request, the appellant specifically cited United States v. Collazo, 53 M.J. 721 (Army Ct.Crim.App.2000) for the proposition that delay in the review process could be the basis for reducing the appellant’s sentence. The appellant’s request for clemency was not forwarded to the CA at this time. On 31 March 2001, the appellant was released from confinement on his normal release date.
Almost 2 weeks after the appellant was released from confinement, the trial defense counsel reviewed the record of trial. Then, on 18 April 2001, the military judge authenticated the 106-page record. Almost 7 months later, on 8 November, the SJA signed his recommendation (SJAR) to the CA. The trial defense counsel responded on 15 November that she had no matters to submit in response to the SJAR. On 18 December, the SJA prepared an addendum to his SJAR, forwarding the case to the CA for action. In his action of 7 January 2002, the CA noted that he had considered the appellant’s request for clemency, that had been submitted more than a year before, but he did not grant any clemency. The action taken was consistent with the SJAR, and the terms of the appellant’s pretrial agreement. There is no evidence that the CA was even made aware of the appellant’s request for clemency prior to the date of the action.
Although the SJAR does not contain any explanation for the delay in processing this case, the Government submitted an affidavit of the SJA dated 21 January 2004. In general, the SJA blames the Government’s inability to produce a more timely record and action upon understaffing of court reporters, as well as upon the wide geographic area and the large number of commands he is obligated to advise. In essence, the SJA for Marine Reserve Forces has convening authorities spread out all across the United States.2 He also stated that it was the normal practice that requests for clemency were not forwarded to the CA until such time as the record was forwarded to the CA for action. SJA Affidavit of 21 Jan 2004 at 2-3. The SJA also stated that “[rjequests for clemency seeking suspension of sentences, submitted to the convening authority before authentication of the record of trial, are processed as requests to hurry the review process to permit a decision on the request for suspending the sentence.” Id. at 3.
Discussion
In his assignment of error, the appellant asserts prejudice based primarily upon the length of time it took to prepare an authenticated record of trial, and then the time it took for the SJA to prepare his SJAR. While we are sympathetic to the understaffing issues faced by the SJA, the Government is still responsible for its case management. See Diaz v. Judge Advocate General of the Navy, 59 M.J. 34, 38 (C.A.A.F.2003). In spite of this understaffing, we take this opportunity to once again remind SJAs that they, not their office staffs, are responsible for the quality, accuracy and—dare we say it—the timeliness of their office’s work product. See United States v. Kersh, 34 M.J. 913, 914 n. 2 (N.M.C.M.R.1992).
The issue in this case is essentially whether the appellant was denied a speedy review at the command level. Without question an appellant has the right to a timely review of the findings and sentence of his court-martial. United States v. Tardif, 57 M.J. 219, 222 (C.A.A.F.2002); United States v. Khamsouk, 58 M.J. 560, 561 (N.M.Ct.Crim.App.2003)(citing United States v. Williams, 55 M.J. 302, 305 (C.A.A.F.2001)). Normally, before an appellant will be afforded relief stemming from a claimed denial of speedy review, the appellant “must demonstrate some real harm or legal prejudice flowing from that delay.” United States *685v. Bell, 46 M.J. 351, 353 (C.A.A.F.1997)(quoting United States v. Jenkins, 38 M.J. 287, 288 (C.M.A.1993)). Where the post-trial delay has been “excessive,” however, the Court of Appeals for the Armed Forces has expressly held that we may grant relief “without a showing of ‘actual prejudice’ within the meaning of Article 59(a), if [we] deem[ ] relief appropriate under the circumstances.” Tardif, 57 M.J. at 224. We have also been cautioned to “be vigilant in finding prejudice wherever lengthy post-trial delay in review by a convening authority is involved.” United States v. Johnson, 10 M.J. 213, 218 (C.M.A.1981)(Everett, C.J., concurring in the result.) In this case, given the facts that the appellant pled guilty; that the record is only 106 pages long; that the appellant requested speedy review and specifically cited Collazo; that the SJAR is only eight pages long; and considering the content of the affidavit of the SJA, we find that this case involves excessive post-trial delay.
The appellant asserts prejudice, claiming that by not being provided an authenticated record of trial he was handicapped in the preparation of his request for clemency. He also asserts prejudice, because the CA did not consider his clemency package until after he was released from confinement. The appellant, however, has not detailed how he was handicapped in the preparation of his clemency request. The delay in preparation of the record did, however, substantially delay consideration of the appellant’s clemency request. This is particularly so where the SJA did not initially treat the request for clemency as a request for clemency at all, but rather a request to speed the post-trial review process. SJA Affidavit of 21 Jan 2004 at 3. Yet even after the command received the appellant’s request, action was not taken for over a year.
This is a case involving post-trial processing. The “essence of post-trial practice is basic fair play____” United States v. Lowe, 58 M.J. 261, 263 (C.A.A.F.2003)(quoting United States v. Leal, 44 M.J. 235, 237 (C.A.A.F.1996)). Basic fair play does not envision sitting on a request for clemency for over a year before forwarding it to the convening authority. We remind practitioners of military justice that SJAs are advisors. When an SJA sits on a clemency request, as was done in this case, through inaction the SJA becomes the decision-maker. That is not the SJA’s role. That is the role of the CA. Here the delay in presenting the appellant’s written clemency request to the CA in a timely manner constituted a de facto denial of the requested clemency, and was error. In an unpublished ease, former Chief Judge Sefton of this court, succinctly and accurately termed such action by the SJA as a “pocket veto” of the appellant’s request for clemency.
We also remind practitioners of military justice within the Department of the Navy of their obligation under the United States Navy Regulations to promptly act upon individual requests. Article 1156 of the Navy regulations reads as follows:
Requests from persons in the naval service shall be acted upon promptly. When addressed to higher authority, requests shall be forwarded without delay. The reason should be stated when a request is not approved or recommended.
U.S. Navy Regulations, Article 1156 (1990). Thus basic fair play, recognition that the SJA is an advisor and not a decision maker, and regulatory requirements all support the conclusion that the SJA erred in failing to forward the appellant’s request for early release from confinement to the convening authority in a timely manner.
In requesting relief the appellant relies on several of our earlier unpublished opinions in which we granted relief under similar circumstances. The Government correctly argues, however, that unpublished decisions of this court do not establish “bright line rule[s] in all post-trial delay cases.” Government Brief of 22 Sep 2003 at 3. The Government also urges us to adopt the position of the Army Court of Criminal Appeals in United States v. Stachowski, 58 M.J. 816 (Army Ct.Crim.App.2003).
In Stachowski, the Army Court addressed essentially the same issue as we now face. In that case a divided panel of the Army Court denied relief to the appellant. Private Stachowski was serving a 140-day sentence when he submitted a request to be released from confinement in time to attend the birth *686of his child. His request was not forwarded to the CA, because the record had not been authenticated. Eventually, the SJA presented the ease to the CA for action. In his recommendation, the SJA provided an explanation for the delay in preparing the 103-page record of trial. In taking action, the CA reduced Private Stachowski’s sentence to confinement by 30 days to compensate for the 268-day delay in taking action in his case. On appeal Stachowski argued that the relief accorded him was “meaningless” and that he had been prejudiced by the delay because it “prevented him from attending the birth of his child.” Id. at 817. In rejecting Stachowski’s arguments the Army Court wrote:
We decline to accept this rationale of prejudice. Accepting appellant’s position would render all corrective action taken by a convening authority after an appellant has completed his sentence to confinement unacceptable, regardless of the circumstances. Appellant has no right to have his petition for clemency reviewed prior to authentication of the [record]. See R.C.M. 1104(e), 1106(d)(1), and 1107(b)(3)(A).

Id.

We agree with the Army Court that even after an accused has completed his sentence to confinement, convening authorities, as well as appellate courts, can fashion meaningful and appropriate remedies. However, under the facts of this ease, we need not reach the question of whether the appellant had the right to have his request for clemency considered prior to authentication of the record. Citing basic fair play, the proper role of the SJA, the U.S. Navy Regulations, and the lack of a reasonable explanation for failing to promptly forward the clemency request in this case, we find that it was error for the SJA to fail to forward the clemency request to the CA in a timely manner when the appellant was seeking an early release from confinement. See Collazo v. Welling, 34 M.J. 793 (C.G.C.M.R.1992); Stachowski 58 M.J. at 824 (Clevenger, J., dissenting).
We will not and cannot speculate concerning what the CA would have done had he been presented the appellant’s request during a time in which he could have granted it. See United States v. Craig, 28 M.J. 321, 325 (C.M.A.1989)(holding that “speculation concerning the consideration of [clemency] matters cannot be tolerated in this important area of command prerogative.”)(citing United States v. Siders, 15 M.J. 272, 273 (C.M.A.1983)). Furthermore, presenting the clemency request to the CA long after the appellant had been released from confinement “is simply not qualitatively the same as being heard at the time a convening authority [could have granted the requested relief].” Lowe, 58 M.J. at 263. The changed time and conditions for granting the specifically requested clemency, prevented the CA from granting the requested clemency.
Having found that there was excessive delay in this case, and that the SJA erred in failing to forward the request for early release from confinement to the CA in a timely manner, we conclude that under the particular facts of this case, the appellant is entitled to relief under Article 66(c), UCMJ, as explained in Tardif. In that we do not know what the convening authority would have done if presented with the request at a time when the appellant was still confined, we will take corrective action in our decretal paragraph to ensure the removal of any taint of prejudice. In short, we will give the appellant, “the benefit of the doubt.” Chatman, 46 M.J. at 324.
 The manner in which a request for clemency has been processed is a factor we will consider when reviewing allegations of a denial of speedy review as we apply the guidance contained in Tardif. Accordingly, we make the following recommendations:3 (1) A request for early release from confinement should be forwarded to a CA in a timely manner so as to allow the possibility of favorable action, consistent with the request, if the CA elects to grant it; (2) Subsequent clemency requests, requesting essentially the same relief without a substantially different rationale supporting the request, need not necessarily be forwarded, depending on the specific circumstances of the case, until the case is submitted to the CA for his *687action under R.C.M. 1107; (3) In cases such as this the date the clemency request for early release was submitted to the CA should be documented in the SJAR or some other document attached to the record; and (4) Any response by the CA should be attached to the record of trial.
While it is in the best interests of military justice for the CA to respond to a request for early release, there is no legal requirement to do so. Accordingly, as applied to cases tried after the date of this decision, a CA’s failure to respond after being presented with the request will be deemed a denial. The failure of the appellant to comment on a lack of response when submitting matters under R.C.M. 1106 will be deemed a “waiver” of the issue on appeal. “Counsel at the trial level are particularly well-situated to protect the interests of their clients” concerning this matter. Tardif, 57 M.J. at 225.
Conclusion
Accordingly, we affirm the findings. Following our reassessment of the sentence, based upon our finding of error in the post-trial processing, as delineated herein, and in consideration of what “sentence ‘should be approved,’ based on all the facts and circumstances reflected in the record,” id. at 224, only so much of the sentence as provides for confinement for 12 months, forfeiture of $400.00 pay per month for 12 months, and reduction to pay grade E-24 is affirmed.
Judge HARRIS concurs.

. At oral argument the Government conceded that the appellant was entitled to credit under *684United States v. Pierce, 27 M.J. 367 (C.M.A.1989).


. Both the CA and the SJA in this case, however, are located together in New Orleans, LA.


. We make these recommendations to reduce the likelihood of needless appellate litigation.


. Reduction to E-2, affords the appellant credit under Pierce, 27 M.J. at 369.